Citation Nr: 0839882	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  03-25 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 20 percent for chronic neck pain with degenerative 
changes.

2.  Entitlement to an initial disability evaluation in excess 
of 20 percent for chronic low back pain with degenerative 
changes.

[The issue of whether the veteran is entitled to benefits for 
a school child from September 1, 1998 to July 1, 2003 is 
addressed in a separate decision.]


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

In a January 2007 decision, the Board denied an higher 
initial evaluation for the low back disorder; granted a 20 
percent initial evaluation for the neck disorder for the 
period prior to March 11, 2002; and denied an increased 
evaluation in excess of 20 percent for the neck disorder for 
the period beginning on March 11, 2002.  To the extent that 
even higher evaluations had not been assigned, the veteran 
appealed this case to the United States Court of Appeals for 
Veterans Claims (Court).  In June 2008, the Court, by 
granting a joint motion of the VA General Counsel and the 
veteran's representative, vacated the Board decision to the 
extent that higher evaluations had not been granted and 
remanded the case back to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.




REMAND

In the May 2008 joint motion, the parties cited to several 
bases for vacating the Board's January 2007 decision.  First, 
the parties indicated that the Board had not provided an 
adequate statement of reasons and bases for why the veteran 
was not entitled to a new VA examination, even though he had 
asserted at an October 2006 hearing that his back and neck 
disorders had gotten worse since his last examination.  The 
parties also cited concern that the prior examiner, who had 
conducted VA examinations in February 2002 and February 2006, 
had provided incomplete information as to functional loss; 
this examiner had noted in February 2002 that it was not 
feasible to express functional limitations in terms of 
additional limitation of motion and had indicated in February 
2006 that an opinion as to additional limitation of function 
due to repetitive use or flare-ups could not be determined 
without resort to mere speculation.  Additionally, the 
parties cited error in that it had not been indicated why 
extra-schedular consideration was not warranted in this case, 
despite the veteran's reported incidents in which his back 
disability interfered with his work for the U.S. Postal 
Service.  See 38 C.F.R. § 3.321(b)(1) (2008).  

Also, in October 2008, the veteran's representative submitted 
private neurological reports from June 2008 indicating 
sensory motor polyneuropathy.  It is not clear whether any 
neurological disability is attributable to the veteran's 
service-connected neck and low back disorders, and this 
question should be addressed upon VA examination.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).

Given these concerns, the Board finds that a further VA 
examination is "necessary" under 38 U.S.C.A. § 5103A(d) 
(West 2002) and that consideration under 38 C.F.R. 
§ 3.321(b)(1) by the RO or AMC is needed as well.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
spine examination, with an appropriate 
examiner, to determine the symptoms and 
severity of the service-connected neck 
and low back disorders.  The veteran's 
claims file should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  

All tests and studies deemed necessary by 
the examiner, including range of motion 
studies, should be performed.  In 
discussing the relevant clinical findings 
for both disorders, the examiner should 
specifically note the presence and extent 
of any painful motion, functional loss 
due to pain, additional disability upon 
flare-ups, excess fatigability, 
incoordination, and weakness.  To the 
extent that functional loss is present, 
the examiner must express such functional 
loss in terms of additional loss of 
motion.  The examiner should also comment 
on whether either disorder requires 
bedrest and, if so, the duration and 
frequency of such bedrest.  Moreover, the 
examiner should describe the nature and 
severity of any associated objective 
neurological abnormalities (e.g., 
radiculopathy, sciatica).  Finally, the 
examiner should also describe the effect 
of the veteran's neck and low back 
disorders on his employability.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  The report of the veteran's VA 
examination should be reviewed to ensure 
that all specific findings requested in 
this remand are incorporated into the 
examination report.  To the extent that 
the examination report is incomplete, it 
should be returned to the examiner for 
completion or for an addendum before this 
case is readjudicated.

3.  After completion of the above 
development, the veteran's claims for 
higher initial evaluations for neck and 
low back disorders should be 
readjudicated.  This readjudication 
should fully incorporate the provisions 
of 38 C.F.R. § 3.321(b)(1) as to extra-
schedular evaluations.  If the 
determination of either claim remains 
less than fully favorable to the veteran, 
he and his representative should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




